DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14, 16, 17, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub No: 2018/0167901), in view of Pirskanen et al (Pub No: 2004/0157640).

As to claim 1, Wang teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor (Wang, [0034], a UE with processor/modules), to cause the apparatus at least to 
receive a physical downlink control channel order addressed to a group-radio network temporary identifier (Wang, [0165], the UE receives a PDCCH order with a group-RNTI); wherein the physical downlink control channel order informs the apparatus that the physical downlink control channel order is associated with an identifier (Wang, [0165], the UE receives a PDCCH order with a group-RNTI, the group RNTI is a “group” type of “ communication service” used to communicate the downlink communication. Further the PDCCH order is associated with wireless services (uplink/downlink) and quality of service provided to the receiving device.) and 
perform uplink transmission of a signal in response to the physical downlink control channel order (Wang, [0168], the PDCCH order is used to perform uplink transmission).
Wang does not explicitly teach associated with a count and determination that the apparatus is receiving a particular service.
However, Pirskanen teaches an identifier associated with a count and determination that the apparatus is receiving a particular service (Pirskanen, Claim 1 and 10, a UE has a unique identifier configured to it. The unique ID associated  with a determined and counted (number) UE using a particular MBMS service).
It would have been obvious to one of ordinary skill in the art at the time of filing to associate the unique identifier (RNTI) of Wang with the determination and count of apparatus using a specific service because it would improve efficiency of resources by identifying a number of subscribers in a given area (Pirskanen, [0006]).

As to claim 3, Wang teaches wherein the physical downlink control channel order comprises a modified group common physical downlink control channel (Wang, [0172], PDCCH modified by a scrambled group RNTI).

As to claim 4, Wang teaches wherein the transmitted signal is a random-access preamble (Wang, [0016], transmitting the random access preamble scheduled by the PDCCH order).

As to claim 6, Wang teaches wherein uplink transmission of the signal is performed while the apparatus is in an IDLE mode (Wang, [0006] [0033], the uplink transmission in IDLE mode).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Pirskanen as applied to claims above, and further in view of Lin et al (Pub No: 2021/0058947).

As to claim 2, Wang teaches wherein the physical downlink control channel order is received with cyclic redundancy check scrambled by the group-radio network temporary identifier (Wang, [0165][0172], PDCCH modified by a CRC scrambled group RNTI).
Wang does not explicitly teach to perform blind decoding using an appropriate downlink control information format according to a configuration for blind decoding in searching for the physical downlink control channel order.
However, Lin teaches perform blind decoding using an appropriate downlink control information format according to a configuration for blind decoding in searching for the physical downlink control channel order(Lin, [0224-0226],  PDCCH order uses blind decoding using appropriate DCI format).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Lin to use blind decoding for PDCCH order because keep signaling overhead low (Lin, [0224-0226]).

Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Pirskanen as applied to claims above, and further in view of Lee et al (Pub No: 2009/0259910).

As to claim 5, Wang teaches transmitting a random access preamble (Wang, [0016], transmitting the random access preamble scheduled by the PDCCH order).
Wang does not explicitly teach wherein the transmitted signal is a random-access preamble that is transmitted using power ramping, and wherein power ramping is terminated by reception of a random-access response.
However, Lee teaches wherein the transmitted signal is a random-access preamble that is transmitted using power ramping (Lee, [0188], using power ramping for a random access preamble), and wherein power ramping is terminated by reception of a random-access response (Lee, [0180], the random access process is stopped when a random access response is received).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Lee to use power ramping because it is a well known method of random access transmission for efficient use of radio resources (Lee, [0003]).

As to claim 10, Wang teaches transmitting a random access preamble (Wang, [0016], transmitting the random access preamble scheduled by the PDCCH order).
Wang does not explicitly teach teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: send a response to the user equipment to terminate a power ramping process when power ramping is configured for the transmission of the signal.
However, Lee teaches send a response to the user equipment to terminate a power ramping process when power ramping is configured for the transmission of the signal (Lee, [0180], the random access process is stopped when a random access response is received).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Lee to use power ramping because it is a well known method of random access transmission for efficient use of radio resources (Lee, [0003]).


Claims 7, 9, 11, 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Pirskanen as applied to claims above, and further in view of Takeda et al (Pub No: 2021/0037562)

As to claim 7, Wang teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor(Wang, [0034], a base station with processor/modules), to cause the apparatus at least to 
configure a user equipment with a configuration linked to a group-radio network temporary identifier (Wang, [0165], the UE receives a PDCCH order with a group-RNTI); 
send a physical downlink control channel order to the user equipment addressed to the group-radio network temporary identifier (Wang, [0165], the UE receives a PDCCH order with a group-RNTI); and 
receive an uplink transmission of a signal from the user equipment according to the physical downlink control channel order (Wang, [0168], the PDCCH order is used to perform uplink transmission)
wherein the at least one memory and the at least one computer program code are further configured, with at least one processor to cause the apparatus (Wang, [0034], a base station with processor/modules)
Wang does not explicitly teach determine which user equipment is receiving a multicast service or a broadcast service based on the received uplink transmission of the signal.
However, Takeda teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: determine which user equipment is receiving a multicast service or a broadcast service based on the received uplink transmission of the signal (Takeda, [0083]-[0084], determining that the user equipment is receiving a multicast service based on the scrambled group RNTI).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Takeda to use group RNTI to determine multicast because it would create an improved environment for LTE and NR tech (Takeda [0005]).
The combination does not teach count which user equipment is receiving a multicast or a broadcast service.
Howerver, Pirskanen teaches count which user equipment is receiving a multicast or a broadcast service (Pirskanen, Claim 1 and 10, a UE has a unique identifier configured to it. The unique ID associated  with a determined and counted (number) UE using a particular MBMS service).
It would have been obvious to one of ordinary skill in the art at the time of filing to associate the unique identifier (RNTI) of Wang with the determination and count of apparatus using a specific service because it would improve efficiency of resources by identifying a number of subscribers in a given area (Pirskanen, [0006]).

As to claim 9, Wang teaches a received uplink transmission (Wang, [0168], the PDCCH order is used to perform uplink transmission).
Wang does not explicitly teach maintain or disable the multicast service or the broadcast service based on the received uplink transmission of the signal.
However, Takeda teaches maintain the multicast service or the broadcast service based on the received uplink transmission of the signal. (Takeda, [0083]-[0084], determining that the user equipment is receiving a multicast service based on the scrambled group RNTI (maintain)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Takeda to use group RNTI to determine multicast because it would create an improved environment for LTE and NR tech (Takeda [0005]).

As to claim 11, Wang teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: dynamically request signal transmissions from the user equipment at predefined intervals (Wang, [0028] [0029], semi-statically configured window (interval)).

As to claim 13, Wang teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to 
receive a configuration from a network element that is linked to a group-radio network temporary identifier (Wang, [0165], the UE receives a PDCCH order with a group-RNTI); and 
periodically transmit signals in uplink according to the configuration (Wang, [0168], the PDCCH order is used to perform uplink transmission).
Wang does not exility teach the group-radio network temporary identifier associated with multicast broadcast services.
However. Takeda teaches the group-radio network temporary identifier associated with multicast broadcast services (Takeda, [0083]-[0084], determining that the user equipment is receiving a multicast service based on the scrambled group RNTI (associated))
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Takeda to use group RNTI to determine multicast because it would create an improved environment for LTE and NR tech (Takeda [0005]).
Wang and Takeda does not explicitly teach associated with a count and determination that the apparatus is receiving a particular service.
However, Pirskanen teaches an identifier associated with a count and determination that the apparatus is receiving a particular service (Pirskanen, Claim 1 and 10, a UE has a unique identifier configured to it. The unique ID associated  with a determined and counted (number) UE using a particular MBMS service).
It would have been obvious to one of ordinary skill in the art at the time of filing to associate the unique identifier (RNTI) of Wang with the determination and count of apparatus using a specific service because it would improve efficiency of resources by identifying a number of subscribers in a given area (Pirskanen, [0006]).

As to claim 14, the combination of Wang and Takeda teaches wherein the signals are random- access preambles (Wang, [0016], transmitting the random access preamble scheduled by the PDCCH order).

As to claim 17, Wang teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor (Wang, [0034], a base station with processor/modules), to cause the apparatus at least to 
configure a user equipment with a configuration linked to a group-radio network temporary identifier (Wang, [0165], the UE receives a PDCCH order with a group-RNTI) associated with multicast broadcast services ; and 
periodically receive signals in uplink according to the configuration (Wang, [0168], the PDCCH order is used to receive uplink transmissions).
Wang does not exility teach the group-radio network temporary identifier associated with multicast broadcast services.
However. Takeda teaches the group-radio network temporary identifier associated with multicast broadcast services (Takeda, [0083]-[0084], determining that the user equipment is receiving a multicast service based on the scrambled group RNTI (associated))
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Takeda to use group RNTI to determine multicast because it would create an improved environment for LTE and NR tech (Takeda [0005]).
Wang and Takeda does not explicitly teach associated with a count and determination that the apparatus is receiving a particular service.
However, Pirskanen teaches an identifier associated with a count and determination that the apparatus is receiving a particular service (Pirskanen, Claim 1 and 10, a UE has a unique identifier configured to it. The unique ID associated  with a determined and counted (number) UE using a particular MBMS service).
It would have been obvious to one of ordinary skill in the art at the time of filing to associate the unique identifier (RNTI) of Wang with the determination and count of apparatus using a specific service because it would improve efficiency of resources by identifying a number of subscribers in a given area (Pirskanen, [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Takeda and Pirskanen as applied to claims above, and further in view of Lee et al (Pub No: 2009/0259910).

As to claim 12, Wang teaches a received uplink transmission (Wang, [0168], the PDCCH order is used to perform uplink transmission).
Wang does not explicitly teach teaches request the user equipment via physical downlink control channel signaling to adjust an amount of power used to transmit the uplink transmission.
However, Lee teaches request the user equipment via physical downlink control channel signaling to adjust an amount of power used to transmit the uplink transmission (Lee, [0188], using power ramping for a random access preamble)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wang and Lee to use power ramping because it is a well known method of random access transmission for efficient use of radio resources (Lee, [0003]).

Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rey et al (Pub No: 2007/0281726) [0099]
Funkunaga et al (Pub No: 2009/0245155) [0065]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469